DETAILED ACTION
This action is responsive to the application No. 16/965,071 filed on July 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 10/03/2022 responding to the Office action mailed on 07/05/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 20-22, 26, 27, 30, 34, 35, and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-3, 7, 8, 11, 12, 15, 16, 18-22, 26, 27, 30, 34, 35, and 37-39.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation that “the photodetector part is further comprised of a passivation layer 210, which is positioned between the transparent conductive layer 130 and the first substrate 10, at a second surface 60 of the substrate 10.
However, as already established by claim 1, “a depletion region of the heterojunction is directly formed on a contact region between the transparent conductive layer and the first substrate”.  There is no written description in the specification as originally filed of an image sensor having a passivation layer between the transparent conductive layer and the first substrate, wherein a depletion region of the heterojunction is directly formed on a contact region between the transparent conductive layer and the first substrate.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goden (US 2016/0035769).

Regarding Claim 1, Goden (see, e.g., Fig.1), teacheP20193942US00App. No. 16/942,109Page 3s a backside illuminated image sensor, comprising photodetector part and electric circuit part 6 (see, e.g., par. 0026), wherein the photodetector part comprising:
a microlens and a light filter 9, wherein the microlens and the light filter 9 are arranged such that incoming photons travel through the microlens and then through the light filter 9 to enter into the backside illuminated image sensor (see, e.g., pars. 0059, 0109);
a transparent conductive layer 4, which is positioned beneath the microlens and the light filter 9, such that the incoming photons continue to travel through the transparent conductive layer 4 (see, e.g., pars. 0051-0052), and
a first substrate 3, which is positioned beneath the transparent conductive layer 4, and is able to capture and detect the incoming photons (see, e.g., par. 0026);
characterized in that:
a heterojunction is formed between the transparent conductive layer 4 and the first substrate 3 (i.e., heterojunction at interface between semiconductor 3 and transparent conductive oxide 4, see, e.g., pars. 0034, 0051-0052),
wherein:
the heterojunction is located on an opposite side of the electric circuit part 6, and a depletion region of the heterojunction is directly formed on a contact region between the transparent conductive layer 4 and the first substrate 3,
the depletion region collects free carriers generated by photogenerated conversion and forms photoelectric signals (see, e.g., pars. 0004, 0026, 0034).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the instant case, Goden teaches the heterojunction formed by the transparent conductive oxide 4 and the substrate 3, therefore a depletion region of the heterojunction is directly formed on a contact region between the transparent conductive layer 4 and the first substrate 3, wherein the depletion region collects free carriers generated by photogenerated conversion and forms photoelectric signals (see, e.g., pars. 0004, 0026, 0034).

Regarding Claim 11, Goden teaches all aspects of claim 1.  Goden (see, e.g., Fig. 1), teaches that the first substrate 3 is lightly doped N-type silicon substrate (see, e.g., par. 0034).

Regarding Claim 15, Goden teaches all aspects of claim 1.  Goden (see, e.g., Fig. 1), teaches that the transparent conductive layer 4 is formed by materials selected from a group consisting of Indium Tin Oxide (ITO), Zinc Oxide (ZnO), doped Zinc Oxide (doped ZnO), Indium Oxide (In203), Tin Oxide (SnO2) (see, e.g., pars. 0051-0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goden (US 2016/0035769).

Regarding Claim 12, Goden teaches all aspects of claim 1.  Goden is silent with respect to the claim limitation that the first substrate 3 is formed to have a thickness of 2 µm to 200 µm.
However, this claim limitation is merely considered a change in the thickness of the first substrate 3 in Goden’s device.
However, this claim limitation is merely considered a change in the thickness of the first substrate 3 in Goden’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the first substrate in Goden’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Goden’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 16, Goden teaches all aspects of claim 1.  Goden is silent with respect to the claim limitation that the transparent conductive layer 4 is formed to have a thickness of 10 nm to 500 nm.
However, this claim limitation is merely considered a change in the thickness of the transparent conductive layer 4 in Goden’s device.
See also the comments stated above in claim 12 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 18, Goden teaches all aspects of claim 1.  Goden (see, e.g., Fig. 1), teaches that: the photodetector part comprises of other Anti-Reflection Coating layers 8, theDocket No: 115545-23766US01Page 6 of 9 transparent conductive layer 4 can work together these Anti-Reflection Coating layers 8 to selectively reduce reflection of incoming photons with one or more predetermined wavelengths (see, e.g., par. 0026).
Additionally, regarding the limitation that “theDocket No: 115545-23766US01Page 6 of 9 transparent conductive layer can work together these Anti-Reflection Coating layers to selectively reduce reflection of incoming photons with one or more predetermined wavelengths”, does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Construing the limitation of claim 18 as (ii) a function, property, or characteristics of the device, the device of Goden, which teaches all of the claimed functional and structural features as required by a standard backside illuminated image sensor including a transparent conductive electrode and a coating layer on the transparent conductive electrode, would inherently function, or have the property or characteristic related to “selectively reducing reflection of incoming photons with one or more predetermined wavelengths”.  Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goden (US 2016/0035769) in view of Watanabe (US 2019/0157324).

Regarding Claim 19, Goden teaches all aspects of claim 1.  Goden does not show that the electric circuit part of the backside illuminated image sensor further comprising a back surface field, the back surface field is positioned at the first surface of the substrate which is at the opposite position of the second surface of the substrate, and the back surface field is a heavily doped region, and the back surface field has the same doping type as the first substrate.
Watanabe (see, e.g., Fig. 1), in similar backside illuminated image sensors to those of Goden, on the other hand, teaches: the electric circuit part of the backside illuminated image sensor further comprising a back surface field 23B, the back surface field 23B is positioned at the first surface (i.e., lower surface) of the substrate 22 which is at the opposite position of the second surface (i.e., upper surface) of the substrate 22, and the back surface field 23B is a heavily doped region, and the back surface field 23B has the same doping type as the first substrate 22.  It is desirable that the cap layer 23 serve to electrically separate pixels or to suppress generation of a dark current (see, e.g., pars. 0054, 0057-0058, 0060-0061).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the electric circuit part of the backside illuminated image sensor of Goden’s device, a heavily doped back surface field region having the same doping type as the first substrate and positioned at the first surface of the substrate which is at the opposite position of the second surface of the substrate, as taught by Watanabe, to electrically separate pixels or to suppress generation of a dark current.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 filed on 10/03/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814